          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:1 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza     600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                    Augusta, GA 30901


APPEARANCES:          ( N ) Debtor       ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT

                                                        HEARING NOTES

       COMPLAINT FOR INJUNCTIVE RELIEF; RECOVERY OF MONEY/PROERTY

       Trial on Damages

       (Underlying Case No. 14-12297)
                 ======================== N O T E S & A P P E A R A N C E S =======================
       Start: 08/14/2019 10:10:52 AM

       JUDGE BARRETT= APPEAR

       NATHAN HUFF= plaintiff

       Mr Simeone

       John Claeys= Express

       Mike Montavo= manager
       Bill Smith- owner
       Daniel Hammond



       JUDGE BARRETT= ready to proceed

       John Claeys= - another witness is on the way/ Larry Hogan

       NATHAN HUFF= no obj
       JUDGE BARRETT= invoking sequestration rule?




     Chapter 13 Confirmations:                    ( ) Confirmed                     ( ) Continued
                                                           Page 1 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:2 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       NATHAN HUFF= yes

       JUDGE BARRETT= do

       John Claeys= suggest yall wait around for Larry

       NATHAN HUFF= = brief opening/ court is familiar
       issues narrowed since last time in court. brief by parties- all on table is any damage sustained by PLAINTIFF by
       def's actions/ premises not returned in accordance with lease agreement/ loss rent- how premises left
       PLAINTIFF believes PLAINTIFF couldn't rent property/ oct 2016 order- laundry list of disputed items- resolved.
       remain onpremises until further order. because they had to be left in premises, courtn't rent premises
       plaintiff will show damages incurred: replacing water fountain, steam motor, lockers
       rent damages- lease, in 2016 15,800 base
       triggered hold over clause

       any person claiming a right to be in the space, tenant, DEFENDANT. subject to holdover rent, if premises not
       returned in condition as leased.
       entered pl's property under authorit of the trustee, ...

       bulk of the damages- because of def's actions, PLAINTIFF did not receive property in time to get a tenant in place

       John Claeys= = damages we have been talkingabout and arguing about are damages landlord sustained to property in
       the building...essentially after all the immediate steps....claim for damages for steam generator, water fountain. was a
       claim for lockers...been answered. based on court's opinion, don't think making a claim for mirrors.
       testimony today...stems from court's finding of a new area of the gym.
       the landlord instal
       AUTODATE: 08/14/2019 10:19:29 AM
       led in the new area of gym

       have a diagram to show where items were, the new area..



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                            Page 2 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:3 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       interior to put locker rooms to the far rear right.
       weight room where lockers use to be
       area not originally configured. did not remove any mirrors from that area.

       testimony about steam and water fountain
       biggest dispute is on the rent.
       PLAINTIFF entitled to damages because unable to rent premises.
       couched these arguments in typical landlord tenant terms.

       we were not a tenant of the landlord. lease was rejected on a certain day.
       hearing on final sale it was negotiated the Express needed 10 days (had been obtained because of TRO from
       removing)
       we asked and court granted 10 day period after lease rejected on Sept 30.
       last extension to expire Sept 30.
       closing took place on Sept 27 (?)

       asked Simeone.
       THat check was tendered and eventually cashed by the landlord or his representative.

       As far as there being default rent, because landlord could not release....mirrors were stored. stored because plaintiff
       wanted to save storage fees. their lawyer admitted that at hearing.
       mirrors would be stored on site. that was a compromised that everybody agreed to.

       AUTODATE: 08/14/2019 10:24:29 AM

       17-30000 per month

       not a valid measurement of rent.
       they started renovations / had a lease with gold gym before sale was consummated. that lease had an abatement of



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                             Page 3 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:4 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse      ( N ) Trustee        ( N ) Attorney

                                                                              Judge: SDB            Clerk: JBAUKNIGHT

       rent. lease between landlord and golds.
       they conveyed possession to gold and they started reno a week after.

       He is not entitled to damages under the law.
       any rental owed on these premises prior to lease rejected on Sept 30 would have been a claim in bankruptcy.

       NATHAN HUFF=

       W1- Richard Simeone Sworn
       -----------------------------
       manager for evans plaza partners

       NATHAN HUFF= and W1
       ----------------
       back to 2016
       issue on removal of items? aware of bidding process in golds gym desire to purchase assets. here on motion to
       purchase and during open bidding process and throughout

       become aware you believe DEFENDANT. started removing things? immediately when hey dis...Sept 26

       I contacted Rob Matson, as soon as express awarded contract. I told him they will try to damage process, please
       have someone on the premises. I testified to it during the bidding process.

       going back to what Claeys said in closing. when involved in negotiating with Golds? they reached out during the bank.
       process that
       AUTODATE: 08/14/2019 10:29:29 AM
        they were negotiating with the trustee.
       familiar with lease of science fitness. he asked if they were the purchaser of the assets could they enter into a lease
       with evans plaza partners.




     Chapter 13 Confirmations:                     ( ) Confirmed                    ( ) Continued
                                                           Page 4 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:5 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at      10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor      ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                                Judge: SDB           Clerk: JBAUKNIGHT

       became apparent....they were able to purchase? correct

       Plaintiff's exhibit 14 _

       lease with GG Evans in 2016 (Plaintiff Exhibit 13) prior trial

       lease at that point that was subject to court approval. when court did not approve, a new lease was entered into.

       Plaintiff Exh 13 (def's exh 9 today)

       Section 1d- contemplates when landlord get possession of premises. Don't know if Oct 7 day agreed to
       Under DEBTOR= - this is the 2nd lease. Oct 1, 2016/ 17 must have carried forth from some other lease.

       able top deliver the property to golds gym in oct 2016? no
       what issues, why not? not about certificate of occupancy
       quesio
       AUTODATE: 08/14/2019 10:34:29 AM
       not able to deliver premises on oct 4. agreed to continue to Oct 7. expected to be able to deliver on oct 8

       Express did not deliver premises. the lockers were removed.
       express was making a claim to the lockers
       they had torn water fountains from walls, soap dispensers, mats, mirrors...I couldn't deliver

       assets were stored on the premises but regardless, Evans didn't have access because express was making a claim.

       until 2019 Evans plaza partners didn't have a right to use the lockers
       courldn't deliver any of those items to golds gym

       interest in Golds Gym? none what so ever. represent evans plaza and evans plaza landlord




     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                            Page 5 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:6 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       to deliver property and have ability to collect rent. 3 month rent abatement.
       section 1d and 1e

       If I deliver premises on opct 8, 2017 rent would commence Jan 8, 2017 (18)

       Explain why you didn't deliver property to golds 2 weeks/ whu took so long to deliver? express representatives had
       damaged property and they were making claims to property (lockers, sinks, water fountains)
       property not deliverable. not required by the prior tenant.

       finally delivered to golds Jan 2017
       rent would not commence until March 2017
       under
       AUTODATE: 08/14/2019 10:39:29 AM
       section g - some =----rent
       firsdt check evans plaza rec'd was July 2017
       3 month delay in delivering premises because of express

       claim 12-1- lease
       between Oct 8 and time of delivery, what took place? I allowed Golds gym to have access to this and and adjacent
       premises. Golds was not happy with condition of premises. negotiated back and forth. They wanted to be a tenant
       but they had the right to vacate the lease.

       they way the premises looked...Express put police tape around the gym.
       Evans plaza representatives....large area were taped off.
       negotiating when a proper delivery date would bem thought resolved in a matter of weeks not 3 years

       Dec 2016- made a decision on behalf of evans plaza to allow reconstructive o.....

       agreed ona delivery date...jan
       AUTODATE: 08/14/2019 10:44:29 AM



     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                            Page 6 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:7 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse       ( N ) Trustee      ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT



       Case 14-12297 / claim 12-1

       lease

       base rent would be 12,800

       Plaintiff's exh 1 from trial of 2018 is a lease between evans plaza and GHS

       any difference between the exhibit and what is on the screen? looks like an expired lease from 2014. lease operating
       under is the lease on the screen

       John Claeys= = they are comparing 2 documents that I don't have

       NATHAN HUFF= = lease on the screen is what they are operating on

       JUDGE BARRETT= this lease expired 12/31/2014 (entered in 1st trial)
       now saying the one attached to the POC 12 is the current one

       claeys- obj would be relevancy

       JUDGE BARRETT= trying to say rent would be different
       gie you some leeway to do that

       let you renew your obj

       NATHAN HUFF= plaintiff Exh 1 from first proceeding

       John Claeys= - is it labeled in this proceeding




     Chapter 13 Confirmations:                      ( ) Confirmed                   ( ) Continued
                                                           Page 7 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:8 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor      ( N ) Spouse       ( N ) Trustee      ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT

       JUDGE BARRETT= no

       admitted in previous proceeding

       W1- 15800 is what everybody was operating under

       what is on the screen is what is in place

       NATHAN HUFF= What I've handed Mr Claeys is the lease on the screen

       JUDGE BARRETT= def's exh 9

       NATHAN HUFF= lease between DEFENDANT and gold gym

       JUDGE BARRETT= lease in effect as of petition date through----
       AUTODATE: 08/14/2019 10:49:29 AM

       1a is in this proceeding

       the 1 tendered was incorrect, not current lease.

       John Claeys= =

       JUDGE BARRETT= the 1 I am looking at tems through dec 2014

       one on the screen goes through

       NATHAN HUFF= marked as 1a is lease in place for evans plaza partners and GSA

       W1= lease on the screen is the lease we have been talking about the whole time



     Chapter 13 Confirmations:                      ( ) Confirmed                   ( ) Continued
                                                           Page 8 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:9 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT



       NATHAN HUFF= and W1
       -------------------

       Hand you Exhibit 1( 5b) tenant payment of taxes
       in 2016 recall what property taxes were? around 30000

       PLaintiff's Exhibit 14
       -------------------------
       copy of 2014 taxes for evans for 37206.32

       under
       AUTODATE: 08/14/2019 10:54:29 AM
       the lease, who responsible to pay? science fitness

       familiar with condition of property left by GHS? a functioning health club...lockers were in place.
       any major problems with conditions of premises when science fitness took over? no

       NATHAN HUFF= all I have right now



       John Claeys= and W1
       ---------------------------
       The figure you quoted 37206.32 taxes owed by whoever the tenant is for year 2016, correct? correct
       pursuant to he showed you paragraph 5b of the lease? correct
       that provision in 5b is...the tax for entire shopping center? correct

       assessing the entire amount of the tax for this 1 location? correct

       different than the contract brought before that...proportionate share



     Chapter 13 Confirmations:                      ( ) Confirmed                      ( ) Continued
                                                             Page 9 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:10 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter        AP           16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       W1= contract we were looking at a minute ago

       JUDGE BARRETT= golds or 1 from previous?

       claeys- golds contract tenant's payments of taxes responsible

       JUDGE BARRETT= 1a to 1
       1 being from the previous

       W1= 1a1= lease with GH evans/ expired lease is relevant. it is 100% of tax



       AUTODATE: 08/14/2019 10:59:29 AM

       both of GH's leases expired.

       GG lease required a proportionate share.

       this is base rent and 100% of taxes.
       Gold gym lease base rent plus taxes plus a proportionate share

       lease currently with Golds signed Sept 2016? correct
       the one anticipating them moving in? correct

       allowed them to have access to the premises sometime in Nov? don't believe accurate

       when did they put their booth up to solicit clients? adjacent vacant space .-----
       probably Oct 2016 they had access.
       they were doing some work. we had not delivered space.



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 10 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:11 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse         ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       yhou said they were there demolishing, etc. county shut them down - o permit

       Nov 2017? after the vacating on Oct 6, 2016
       permit pulled in their name in nov 2016? when they began reno doesn't matter....

       You gave them access in oct and your lease with them said effective to commence Oct 1, 2017 or soon there after
       prior to oct 31. you were able to pursue-----

       allowed them to go on remodeling, pu in new equipment.
       cou
       AUTODATE: 08/14/2019 11:04:29 AM
       ldn't deliver whole premise because of court order.

       Access was mirrors- still contend mirrors in the other part of the gym that you are entitled to? different questions

       I am not making a claim for mirrors but court has ruled.



       No longer making a claim for mirrors? are you making a claim for mirrors?
       W1= no

       other assets are steam generator? yes
       another asset - water fountain? yes
       mirrors, lockers? yes

       lockers never left the premises. they left and were dismantled.

       see them(lockers) removed from the premises? not sure I understand the question. the lockers were all removed.




     Chapter 13 Confirmations:                     ( ) Confirmed                      ( ) Continued
                                                            Page 11 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                       Page:12 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       how do you know? I paid someone to take pictures, supervise the removal . I was contacted immediately when it
       started.

       been ask to provid pics, videos ? no

       ever mentin before today, depo, hearing that you have photographs of these lockers outside the premises? I told you I
       had pictures of the condition of the premises.

       Do you know the opening date of golds gym? no / the opening of golds has nothing to do with.

       was golds
       AUTODATE: 08/14/2019 11:09:29 AM
       opened before feb 1, 2019? I would think so

       getting rent. feb 2019- clear golds gym was opened? not clear. don't supervise opening.

       paying you rent? yes

       feb 1, 2019 they were using the lockers? yes
       at that point, you were using the lockers in contravention of the court's order? I hope not in violation.

       I waited 90 days for this issue to be resolved.
       In Dec 2016, if you are saying I violated the court's order.

       I authorized the use and assembly of the lockers.

       Authorized the use and assembly before this court authorized it? yes
       once they were installed, don't believe in contrary to court's order. authorize their use

       John Claeys= ask court to be responsive to questions



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 12 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:13 of 56

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza         600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                        Augusta, GA 30901


APPEARANCES:              ( N ) Debtor     ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       JUDGE BARRETT= Mr Simeone

       W1= understand

       Claeys and W1
       ---------------------

       also indicate that ...acknowledge on Sept 30, 2016 this lease was rejected by an operation of law? yes

       informed this court that all parties wanted lease rejected? don't remember, no reason to dispute. wouldn't want
       express

       10 days for express to remove equipment they were entitled to remove other than disputed items.

       I agreed. My concern was Express would be responsible for damages



       AUTODATE: 08/14/2019 11:14:29 AM
       claeys- you agreed to that 10 day period / given a pro rata calculation for the month's rent. check tendered in a timely
       fashion from my trust account? agree

       contending only after Oct 7 that damages arrive? they arose in Sept. when the destruction of premises started.

       looked at Exhibit brought to court today (Defendants)? saw before the hearing

       review the inspection reports from Columbia County?
       D10 and D11? did not review but have them in front of mw.

       concrete slab



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 13 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:14 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse         ( N ) Trustee       ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT

       permit issued to evans plaza partners to Jeff Bogus Construction
       W1- wouldn't be Evans plaza partners

       an owner would not pull permits the tenant would.

       Your lease requires your tenants to give you notice

       Issued to Jeff Bogus Construction/ appl issued 11/17
       you would have notice because lease requires notice to you ? correct

       they were remodeling , refurbishing around Nov 17

       certificate of completion
       AUTODATE: 08/14/2019 11:19:29 AM
       final inspection was on april 14, 2017
       certificate of completion was then issued

       JUDGE BARRETT= have 1 certificate of completion?
       John Claeys= = yes

       during this period Nov - April this building did not pass the electrical inspections? have no idea
       can only testify to when

       distinction between when you deliver and when they get possession? yes. certain things have to be done in order to
       open. allowed golds to premises to pull permits while we try and resolve assets.
       couldn't deliver under the lease but golds could get a head start on access to remodel.

       lease effective upon delivering of possession? generally that would be correct

       possession was Oct.



     Chapter 13 Confirmations:                      ( ) Confirmed                      ( ) Continued
                                                             Page 14 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:15 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza        600 James Brown Blvd                           08/14/2019 at      10:00 am
        Bldg.                       Augusta, GA 30901


APPEARANCES:            ( N ) Debtor       ( N ) Spouse       ( N ) Trustee         ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       W1= if Express didn't take thinjgs belonging to landlord the delivery date wouldhave been

       JUDGE BARRETT= got to answer the questions

       claeys- not ifs
       AUTODATE: 08/14/2019 11:24:29 AM
       whtas should have beens
       what did happen...

       golds was in possession to do remodeling, etc in Oct? yes
       what we know, delivery wasn't until Jan and rents didn't commence until July

       the lease allowed a certain period of time the rent was in abatement? yes
       negotiated abatement? yes

       that is what you gave up to get Golds in? yes. that 3 months would have started in Oct had express not done what
       they did

       it is the delivery of the premises that matter.

       Delivery of premises some arbitrary date? no

       base the delivery on? the date I was able to deliver the property with lockers in place.

       claeys- now we are speculating

       W1- I had to negotiate with golds gym because of the actions of express resulting in 3 months of oss rent to evans

       1 item was lockers- they never left. you used them before the court ruled.



     Chapter 13 Confirmations:                       ( ) Confirmed                    ( ) Continued
                                                            Page 15 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:16 of 56

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza          600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                         Augusta, GA 30901


APPEARANCES:           ( N ) Debtor         ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT



       You said you could not lease because water fountains ripped off the walls? didn't say that

       couldn't deliver because of the water fountains.
       Couldn't lease premises because of mirrors. Judge ruled mirrors belonged to us
       steam generator
       AUTODATE: 08/14/2019 11:29:29 AM
       s- sabotaged, couldn't lease? disagree
       couldn't lease because steam generator was inoperable? disagree

       leased but could not deliver

       John Claeys= = items sabotaged by my client? yes

       you couldn't deliver possession of the premises because of the steam generators. didn't

       I leased the premises but I didn't deliver the premises because the steam generator was inoperable.

       why didn't someone in OCt and test the steam generators? I did
       I didn't have access to the entire premises.
       include storage of mirror? a portion
       these mirrors stolen? not sure
       they are missing. Appears to be express. asked Express to pay for 80 mirrors



       condition of the premises and the inability to use the lockers. I made arrangements to have them installed.
       claeys- again, 1 of the reasons why you said you couldn't deliver.

       why, if steam generator important, impaired ability to get rent




     Chapter 13 Confirmations:                       ( ) Confirmed                     ( ) Continued
                                                             Page 16 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:17 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor     ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       AUTODATE: 08/14/2019 11:34:29 AM

       court to decide what I did on behalf of evans plaza was reasonable.

       couldn't deliver possession because of the water fountains.

       soap dispensors. paper towek fixtures

       biggest issues

       impairment of the ability to rent. don't know when items delivered and/or installed.
       Part of a bigger picture.
       delivery took place

       claeys- remember depo in 2017, april 12
       at that claim you claimed you and golds had refurbished the gym, recall? no

       claeys- original of W1's deposition

       Claeys- Deposition of Simeone
       (reading) page 41. line 6



       AUTODATE: 08/14/2019 11:39:29 AM
       past inspection?
       W1= don't know

       do you have a number as to the amount of rent owed? 3 months of rent/ 3100 per month
       plus 15800 times 2 times 3 months




     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 17 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:18 of 56

                                           IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                       Case Number

     EVANS PLAZA PARTNERS, LLC,                                               Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza           600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                          Augusta, GA 30901


APPEARANCES:                ( N ) Debtor     ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                                 Judge: SDB             Clerk: JBAUKNIGHT

       based on a lease between you and science fitness, correct? yes. based on the lease that we had with science fitness

       ever a lease agreement between evans plaza and express? no
       ever a sub tenancy on behalf of evans? not a written. cam in under the rights of science fitness
       no violation of any written agreement between you and express? disagree

       have a signed agreement with express? have an agreement where I am a 3rd party beneficial

       express entered the property pursuant to the agreement with science fitnedd

       do you have a written contract, agreement with Evans express for rent, subletting, leasing these premises, any kind of
       written contract? not f or rent/ they signed with the trustee

       Not trustee, with you? no

       Claeys- Mr Simo
       AUTODATE: 08/14/2019 11:44:29 AMeone is an atty. He knows he can't ask me any questions

       JUDGE BARRETT= don't answer. he can't help himself

       Claeys and W1
       ------------------

       golds had a chance to inspect the premises, did they not? don't know about all this time

       Oct 7, before they accepted possession, did golds gym have an opportunity to inspect premises? yes

       after they went into possession they were actually doing the remodeling? correct

       well aware of any propblems with the premises? yes



     Chapter 13 Confirmations:                        ( ) Confirmed                     ( ) Continued
                                                              Page 18 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:19 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       how many water fountains replaced because missing? 2
       steam generators were there in the premises? not sure

       how do you know they a=were not there? when
       ........ there were 2
       claeys- 2 steam generators and water fountains

       value of water fountains on the wall when ripped out? no idea
       only cost you have given is the cost for replacement of water fountains? correct

       Def Exhibits 3 and 4
       --------------------
       water fountains that were replaced? yes

       AUTODATE: 08/14/2019 11:49:29 AM

       DEFENDANT Exhibit D2
       -------------------
       water fountain- not the one torn off
       see
       the 2 fountains ripped off were in the men's locker room

       dispute D3 and D4 are the water fountains installed in the big gym area now?

       W1= showing picture of before and after water fountain off the wall. before Express cam in. That exhibit does not
       include these 2 that were ripped off.

       Claeys- has this pic provided to us before today?
       W1= yes



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 19 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:20 of 56

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor        ( N ) Spouse      ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB            Clerk: JBAUKNIGHT



       claeys= have pics of the new fountains?
       you installed these water fountains some place other than
       AUTODATE: 08/14/2019 11:54:29 AM
        that

       W1= I didn't install. water fountains throughout the gym.
       not sure what you are showing me.
       Evans only concerned with the 2 ripped off.

       you have got to prove who ripped those fountains off the wall.

       I was there around the day golds gym was trying to improve their service----

       I wasn't there when soap dispensers, towel dispensers ripped off wall

       claeys- who ripped off the wall

       W1- don't know.

       Exhibit D8= diagram of dimensions
       -----------------
       AUTODATE: 08/14/2019 11:59:29 AM

       agree that when the new areas were constructed the gym was reconfigured?
       (showing on the screen)
       opposite of the lounge and spin room

       W1- new lockers would not be a part of this diagram. would be off the right side of the page. Where the lockers are
       currently.



     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                           Page 20 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:21 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP             16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       from the front down the side and across...area was the original gym as constructed by mr hammonds? don't know if I
       can agree

       When you referred to the new areas, talking about? beyond the 90' in length, everything above that line (newly
       constructed)
       from that line forward are portions of the existing gym.

       Your definition of the new area? the whole back area that was reconstructed.

       testimony is that there were mirrors missing in the back (area to the top left)? don't think so

       mirrors in the locker rooms were missing

       AUTODATE: 08/14/2019 12:04:29 PM
       ? there were 80 mirrors left. express took 40 and never returned them.

       roughly 80 mirrors left on the property.

       Evans plaza was ordered to turnover mirrors to Express. Why we bought 80 new mirrors

       negotiations for settlement are not admissible.

       Claeys= there's an order says I got to give you 80 mirrors

       W1= ---------

       claeys- can I have a second?

       JUDGE BARRETT= you may



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 21 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:22 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:          ( N ) Debtor        ( N ) Spouse      ( N ) Trustee       ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT



       claeys- come up with 80 mirrors?

       W1= went back and refreshed my memory. have pics of the mirrors

       claeys- breakdown ever been furnished to us?
       W1- yes

       claeys- give to us as production of documents
       W1- document the court ordered Oct 2016

       JUDGE BARRETT= I remember

       W1- total 39 and 41

       document signed by everyone
       claeys- don't have that document

       JUDGE BARRETT= don't remember a number being submitted to the court




       AUTODATE: 08/14/2019 12:09:29 PM

       W1- 120 mirrors (40 taken by Express and 80 remained)

       JUDGE BARRETT= my memory f the hearings/ ya;; knew what the dimensions were

       NATHAN HUFF= never a number
       JUDGE BARRETT= don't remember a set number



     Chapter 13 Confirmations:                     ( ) Confirmed                    ( ) Continued
                                                          Page 22 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:23 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       claeys-never a set number
       exhibit D8 was done for the dimensions
       some dispute where mirrors were 60 by 100 and 60 by 120
       do not recall an agreement or stipulation of 80

       JUDGE BARRETT= I don't remember that being admitted

       claeys- lease with golds signed in sept



       AUTODATE: 08/14/2019 12:14:29 PM
       , don't dispute we vacated in a timely fashion on oct 7 do you? physically out on oct 7?
       W1- don't dispute
       you were given a set pf keys on Oct 7. Trustee changed the locks.

       Trustee didn't hire a rep until TRos in place.

       Oct 7 trustee gave you a key to the new locks placed on the gym. On Oct 7 you exercised exclusive dominion over
       the premises? express and the trustee did not have access

       you got premise son Oct 7. dispute you got the only key? yes I dispute

       someone else had a key to the premises after Oct 7?
       did you get a key on Oct 7? yes but everybody did not move out

       you had exclusive control? no
       let someone other than your agents have access to the premises? let Golds Gym access. I was worried about them
       having access.




     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                           Page 23 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:24 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:          ( N ) Debtor      ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT

       W1- my representation to golds gym was that you can't go in until this issue resolved. They did not have access un
       AUTODATE: 08/14/2019 12:19:29 PM
       til Dec 2016

       Judge's order was OCt 2016. In dec 2016 I made the decision to gain access to locker room and assemble the
       lockers.

       did my client timely vacate premise son Oct 7, 2016? yes. you asked me did I have exclusive control. I didn't have
       exclusive assets because express was making a claim.

       Did you have control over anybody that went in who had access? yes

       Claeys= believe I am through

       NATHAN HUFF= and W1
       --------------------

       NATHAN HUFF= Exhibit D9, part g
       ------------------------

       delivery of possession letter between me and golds gym

       what you were testifying earlier? jan 2017? yes

       would you have been able to......given the conditrion premises were in on sept 1, 2016, would you have been able to
       deliver premises to golds gym if vacant?

       JUDGE BARRETT= again

       NATHAN HUFF= what was the condition of premises on sept 1, 2017? an operating gym



     Chapter 13 Confirmations:                    ( ) Confirmed                     ( ) Continued
                                                          Page 24 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:25 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       could you have delivered to a tenant on sept 1, 20
       AUTODATE: 08/14/2019 12:24:29 PM
       16(?????)

       when lease signed in 2016, golds new it was not a successful bidder. looking for a vacant space

       Pursuant to the lease, evans plaza did not have to deliver premises with ------? correct

       Plaintiff Exhibit 15
       ---------------------
       document we were just talking about/ court order oct 2016
       agreed upon statement when express left the premises.
       water heater, mirrors (39), 41 something glass. total of all glass in hall way was 41
       4 mirrors in mens restroom and 9 in womens restroom
       signed by Rob from strike force (hired to supervise)

       NATHAN HUFF= nothing further

       John Claeys= and w1
       -----------------

       tenant delivery/ possession letter is not executed or filled in, you have one? no golds will not sign

       to this day, not fill in? no
       Water fountains, steam engine was all work in progress

       the 1 document that could establish when you delivered possession to the tenant is not signed by the tenant? no
       AUTODATE: 08/14/2019 12:29:29 PM




     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 25 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:26 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza        600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                       Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       John Claeys= - Exhibit D9- lease in effect right now between you and Golds? yes
       cannot deliver possession because they expected you to to put in water fountains, etc.? July 2017 was the delivery
       date

       why worried about water fountains and steam generators? you don't have duty to replace those?

       Exhibit B (landlord's work)part of the lease? yes
       The tenant ahs signed the contract and they had no expectations. premises as is

       W1= if I signed this lease today....

       claeys- withdraw question

       JUDGE BARRETT= when they signed the lease, what day

       W1= subsequent to express' acquisition of the assets/ Sept

       JUDGE BARRETT=



       AUTODATE: 08/14/2019 12:34:29 PM

       after damage done to premises
       W1= before damage but before express became bitter

       we changed some of the requirements around and left the fundamentals



       JUDGE BARRETT= anything else?



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 26 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:27 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                  Case Number

     EVANS PLAZA PARTNERS, LLC,                                          Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:          ( N ) Debtor       ( N ) Spouse      ( N ) Trustee       ( N ) Attorney

                                                                            Judge: SDB             Clerk: JBAUKNIGHT



       May step down MR Simeone

       NATHAN HUFF= Move to admit

       John Claeys= I will submit all of my documents

       NATHAN HUFF= agreeable

       JUDGE BARRETT= admit D 1-15

       claeys- will talk about remainder in my case

       JUDGE BARRETT= submit all at one time

       NATHAN HUFF= 1a- lease attached to PLAINTIFF 14, 15

       JUDGE BARRETT= reserve 15

       NATHAN HUFF= tender Exhibits 1a and 14

       JUDGE BARRETT=
       AUTODATE: 08/14/2019 12:39:29 PM
       admit Exhibt
       AUTODATE: 08/14/2019 12:44:29 PM

       End: 08/14/2019 12:47:27 PM

       Start: 08/14/2019 12:50:06 PM




     Chapter 13 Confirmations:                    ( ) Confirmed                    ( ) Continued
                                                         Page 27 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:28 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor     ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       W2= Daniel W. Hammonds Sworn
       -------------------------------

       John Claeys and W2
       -----------------------

       contractor that was hored by evans express to strip and take out all equipment?

       contractor to come in and take out fixtures, mirrors. they hired others to remove equipment.

       anyone else removing fixtures, mirrors? yes, I had help

       tasked to remove lockers? yes
       were you tasked to remove water fountains? no
       remove water fountains? no

       see where water fountains had been removed? don't recall

       I was the initial contractor when it was built. only knew of 2 water fountains

       Def Exhibit 2
       -------------------
       photo of rear wall

       (looking at diagram on screen)
       on that wall are there water fountains? yes
       the 2 you are talking about? yes
       they were there when you were redoing the wall? yes
       those water fountains were there when you did that? yes



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 28 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:29 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:          ( N ) Debtor      ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                             Judge: SDB             Clerk: JBAUKNIGHT



       why there ever see Def Exhibit 3? no
       ever see Def Exhibit 4? no
       they are newer models, not there? correct

       tasked with removing steam generators? no
       anyone ask you to remove one> no
       see someone remove one? no

       Def Exhibit 12
       --------------------
       steam generator
       AUTODATE: 08/14/2019 12:55:07 PM

       just 2 that I know of there.
       ever disassemble them? no
       operate them while you were there? no

       remember the date you were there? no

       were you there when Express vacated on Oct 7? I was

       claeys- Plaintigg 15- Mr hammon verified his signature

       JUDGE BARRETT= admit Plaintiff's Exibit 15

       AUTODATE: 08/14/2019 01:00:07 PM



       Claeys =Exhibit Def 12-A



     Chapter 13 Confirmations:                     ( ) Confirmed                    ( ) Continued
                                                          Page 29 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:30 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at      10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       -----------------------------
       steam generator for women's
       dismantle? no
       see anyone dismantle that? no

       see someone do something to it? no
       I was told 1 worked and 1 did not. I didn't attempt to operate.
       were they operated why you were there? no

       Exibits D13, 14 15
       --------------------------
       main floor to work out area
       d14- cardio area
       I was there when these pictured taken. I didn't take the pictures. A gentle that Mr Simeone hired was there taking
       the pictures

       pictures accurately reflect the condition of the gym area Oct 7th? yes
       walls resurfaced and painted, common area swept, matts in D14 are down

       does D14 show a water fountain? yes
       does D15 show a mounted water fountain? yes
       either fountain the ones in Exhibits D3 and 4? they are different

       recognize diagram on screen? area wit weights/ built that area years ago
       AUTODATE: 08/14/2019 01:05:07 PM

       part use to be the locker room. now the locker rooms are on the right hand side of the back corner. an addition to
       the building
       left side was reconfigured to have weights in there. an addition.
       that as you walk in the front door is far back left.



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 30 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:31 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor        ( N ) Spouse      ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       mirrors on the wall? correct

       any mirrors removed by you from the back area?? along the back and side wall, no
       some removed from right hand wall

       the ones not removed from the back wall and side wall were on cinder block? yes
       none of those removed? no

       John Claeys= all questions I have

       NATHAN HUFF and W2
       ---------------------
       does John Claeys represent you today individually? no

       AUTODATE: 08/14/2019 01:10:07 PM

       discuss your testimony today? yes

       Mr Claeys ask you to say anything? asked me to tell the truth

       asked me about the mirrors, lockers, walked through space numerous times, hand keys over and we left

       testified that this portion was locker room when you built the gym? yes, years ago

       those mirrors were done by Laggs? yes
       he modified the back area? yes

       recognize this document? yes




     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                           Page 31 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:32 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                              08/14/2019 at    10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee          ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       39 reference the mirrors? counted mirrors were laying against the back right hallway/ signed it.

       most of the mirrors were in that upper back area? correct

       consider that part of the new addition? yes, turned into a free weight area

       testified that somebody told you the steam motors were only working about half the time, correct? yes. The owner of
       the business was there. he let us know that 1 didn't work. we left it there
       was that Mr ______? that's right

       pictures marked as Defendant's exhibits- agree doesn't show the entire property? meam?

       showed specific portions.

       Def Exhibit 13, 14 and 15- show that back corner?
       pic of the back left? Exhibit D13

       JUDGE BARRETT= what is D13?

       NATHAN HUFF= pic of cardio room? where the mats and strips are / used to be the kids area

       pic of spin room in those exhibits? no

       those 3 exhibits does not show pics of every single room of how it looked on Oct 7? may not but why would we not
       leave all areas the same as these.

       take pics yourself? Simeone had his own guy taking pic

       60 in mirrors were the same type removed could be purchased for 740 a piece?
       AUTODATE: 08/14/2019 01:15:07 PM



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 32 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:33 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza        600 James Brown Blvd                            08/14/2019 at      10:00 am
        Bldg.                       Augusta, GA 30901


APPEARANCES:             ( N ) Debtor       ( N ) Spouse       ( N ) Trustee        ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT



       AUTODATE: 08/14/2019 01:20:07 PM



       remember testifying in the first trial in May 2018? yes
       you said you had just bought some mirrors less than 2 weeks ago. run around 70 a piece? what we paid in the past.
       have a wholesale license to buy

       I SAID I COUL;D BUY THEM FOR THAT PLUS TAX AND FUEL CHARGE. You can't buy for that unless you
       go through a glass shop.

       buy for that price? at that time
       I told you the truth and that is what I said

       Ever paid over 400 for a 40 by 60 in mirror? I never have
       I never purchased one paying that, never had to.
       Had to replace a mirror and we paid in excess of 250-350.

       just for hard cost of mirror never paid that for mirror? not me personally



       John Claeys= and W2
       -------------------------

       60 by 120 mirror are more expensive? correct

       pic Exhibit 13, 14 and 15 accurately represent the condiitno of the gym when left? they do
       all cleaned out? dubree removed? yes and yes

       see mirrors still on the wall? yes



     Chapter 13 Confirmations:                        ( ) Confirmed                    ( ) Continued
                                                             Page 33 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:34 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       mirrors not removed?

       AUTODATE: 08/14/2019 01:25:07 PM
       correct

       John Claeys= all I have for W2

       NATHAN HUFF and W2
       ------------------------

       the mirrors on the wall are 41? thoses were the mirrors taken down and left in the hall

       count how many 60 by 100 versus 60 by 120? no I didn't

       were some mirrors taken down cracked? yes. we didn't break a single remember that I recall
       some on the wall were already cracked

       did the numbers indicated on Pl. Exhibit 15 mean? representative counted mirrors indifferent sizes
       some smaller than 60 by 100? I assume were mostly 60 by 100/ didn't take nay mirrors down off the main wall.

       testified that you didn't bother the steam engines/motors? no
       how did that come up with mr Hogue, that they didn't work all the time? come up to me

       NATHAN HUFF= nothing further

       John Claeys= - W2 needs to be released

       JUDGE BARRETT= released

       break or next witness?



     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 34 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:35 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       John Claeys= - break

       JUDGE BARRETT= break until 2:15 pm

       End: 08/14/2019 01:30:14 PM

       Start: 08/14/2019 02:29:26 PM



       JUDGE BARRETT= ready

       W3 = William Larry Hogue, Jr. Sworn
       -----------------------------
       John Claeys= and W3
       ----------------

       been here before/ same Larry Hogue that Testified in @018

       not associated with them for over a year

       manager before.

       your responsibility when Science fitness was closing? working with trustee, maintaining day to day operations

       there on Oct 7, 2016 when they closed it up? yes
       present were myself, bill smith, trustee and a rep. from trustee to be an observer

       how many water fountains were in gym area? 2
       any of those taken down? no



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 35 of 56
          Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:36 of 56

                                           IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                       Case Number

     EVANS PLAZA PARTNERS, LLC,                                               Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza           600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                          Augusta, GA 30901


APPEARANCES:                ( N ) Debtor     ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                                 Judge: SDB             Clerk: JBAUKNIGHT

       any water fountains taken down? not that I remember
       no one ripped water fountain off the wall in the mens room? no

       Exhibit Defe. 2
       -------------------
       back wall when repainted? yes
       were the 2 water fountains in place/ yes
       AUTODATE: 08/14/2019 02:34:27 PM

       were you on site every day while removing? yes

       Def Exh 3
       -------------------
       seen before? no , not one of our

       Def Exhibit 4
       ------------------
       seen before? no

       tell me about the steam generators at the gym...how many? 2 . one for men and women steam room

       Def Exhibit 12
       ------------------

       steam room and generator.

       men or women? men steam generator
       picture true and accurate portrayal of it? yes
       was it reliable? no
       water at the end? no



     Chapter 13 Confirmations:                        ( ) Confirmed                     ( ) Continued
                                                              Page 36 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:37 of 56

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor        ( N ) Spouse         ( N ) Trustee      ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT

       was it down by operating under trustee or before? before. almost had to do repairs on a monthly basis. because the
       thermostat had towels wrapped around it...almost burned out.

       not worth putting money into it

       Def Exhibit 12A
       --------------------
       female steam room

       true and accurate depiction? yes
       was that dependable also? no
       had issues but not on death bed like the mens

       how these steam generators are installed? do they just sit in place
       AUTODATE: 08/14/2019 02:39:27 PM

       no/ connected, sarded. can't just dissemble and take out. not a pick up and move apparatus

       you were there the night everything was checked out with the trustee. were the steam generators there? yes
       disconnected and put back? no

       On Oct 7 we checked out? yes

       Exhibit D13, D14 and D15
       ----------------------------
       13- interior shot of front of facility
       14- shot from front of the facility
       15-frontal shot from entrance to the back down the middle

       d15 and d14 are the water fountains still present? yes



     Chapter 13 Confirmations:                      ( ) Confirmed                      ( ) Continued
                                                            Page 37 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:38 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       d13 can you see in the back left hand corner, where weights were, the mirrors? yes

       are these accurate depictions of conditions in the main area? yes

       all the mats were down and all walls had been spackled , resurfaced and repainted

       small rooms in here, cardio room, spin room. was cardio room cleaned, swept, repainted? yes, all walls were

       spin room, same thing? yes
       walk into the left next to sauna-cardio or spin room? looks like an old
       it was a
       AUTODATE: 08/14/2019 02:44:27 PM
       free weight, training room

       this is the current diagram of the gym? that use to be an office space. in front of it was a open area with weights,
       treadmill
       was that area cleaned as main area out front? yes

       they asked you about counting the mirrors stored in the back? did you count them? no

       have an occasion to go back to gym after Oct 7, 2016? I went back after it was golds for a visit with the owner. I
       met him at the gym. Met him after they were up and running.

       John Claeys= = all I have

       NATHAN HUFF= and E3
       ------------------------

       no longer work for Evans Fitness? work for myself. CBD distributor




     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 38 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:39 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at      10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse         ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       diagram, back left corner, when you left on Oct 7, 2016, were there still mirrors back there? yes
       was that the only place with mirrors? may have been some in spin room

       in any of the pics mr John Claeys= just showed you? no
       how thick were the mirrors? a quarter inch

       some mirrors were broken during operation, how much paid? 300 per mirror installed

       never replaced a full mirror.

       steam component
       AUTODATE: 08/14/2019 02:49:27 PM
       , generator, pics, know when pics taken? no
       know who took them? no
       testified that the means steam generator was completely gone, not working? wasn't working. went out 6 weeks before
       we closed

       when you assumed the lease was both steam generators working? yes

       discuss steam generators prior to leaving? didn't assume they were fixtures

       recall at the end of sept 2016 the trustee, through science fitness sold assets to evans fitness. started working for
       them after bank. was complete.
       (between oct 1 and 7, 2016 hired as a consultant for evans fitness? no
       I was employed by the trustee during that time

       how many water fountains were in the mens locker room when operations ceased? 2/ know there was 1 in each
       lockerroom.

       steam generator aren't movable objects? correct



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 39 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:40 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at      10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse          ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       Plaintiff's Exhibit 16
       ----------------------
       steam generator
       what's on top left of the red box? looks like some parts and a hair brush

       ever under take to repair steam generator? no
       employ anyone to fix it? on site maintenance to did as m
       AUTODATE: 08/14/2019 02:54:27 PM
       uch as he could

       do anything between Oct `-7? no

       be surprised if this pic was taken on Oct 3, 2017? no

       NATHAN HUFF= = nothing further

       JUDGE BARRETT= anything else from W3

       John Claeys= whether it is 1 or 2 fountains in mend and ladies locker room, see any that were missing when you
       conducted the final inspection on Oct 7? no

       he is about to display pics that Simeone produced today that we have never seen. obj

       NATHAN HUFF= as far as I no...I got into this case after discovery ended. I assumed Ms Sanders had given mr
       John Claeys= everything

       JUDGE BARRETT= I will let it in now. reserve your objection
       know you haven't gotten this?




     Chapter 13 Confirmations:                     ( ) Confirmed                      ( ) Continued
                                                            Page 40 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:41 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor     ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       John Claeys= - know I haven't got it. talked with Mr Huff I told him I had all the pics

       JUDGE BARRETT= discovery was closed, he may have thought you already had it

       if it wasn't tendered

       NATHAN HUFF= not that important/ withdraw it

       NATHAN HUFF= nothing further

       W4= Michael Lee Montalvo Sworn
       ----------------------------

       AUTODATE: 08/14/2019 02:59:27 PM
       John Claeys and W4
       -------------------

       work at evans fitness club and evans express a little
       small equity ownership in evans fitness club- family trust
       was the day to day business manager of express when this all took place

       involved in the asset purchase agreement? yes
       involved in the removal of the certain assets at the Omni science fitness? yes

       there on Oct 7 of final walk through? yes
       heard testimony about mirrors. back in the back (new area, new addition) mirrors back in that area? yes
       back on the wall? left on the wall? yes
       taken down? no




     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 41 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                      Page:42 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                      Case Number

     EVANS PLAZA PARTNERS, LLC,                                              Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                            08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse         ( N ) Trustee       ( N ) Attorney

                                                                                Judge: SDB             Clerk: JBAUKNIGHT

       mirrors taken out of men or women locker rooms? no
       just had vanity mirrors

       ones not already removed, were those left on the premises? yes

       did you take mirrors out? evans express take out? no
       evans fitness take out? no
       there on Oct 7? yes

       water fountains present? yes
       missing from locker rooms? no
       holes in the walls? no
       steam generator, ofc equipment, chairs....

       steam generators removed? no
       taken out and put back? no
       ever disconnected
       AUTODATE: 08/14/2019 03:04:27 PM
       ? no

       you were there on a daily basis? yes/ vast majority

       other than this area, other mirrors left on the wall? ones in the old spin room

       present when video of taking down mirrors shot? yes I shot the video

       Shoot pics on Exhibits D13, 14 and 15? I did
       actual of how things left? yes
       mirrors up along the back? yes
       attached to cinder blocks



     Chapter 13 Confirmations:                      ( ) Confirmed                      ( ) Continued
                                                             Page 42 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:43 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT



       DEFENDANT Exhibit 1
       --------------------
       quote I was asked to get for mirrors form a local facility

       quote to replace 85/ 85 by 100 mirrors? yes from Maner
       given to you by Angela Whipple? yes
       cost

       NATHAN HUFF= obj - hearsay/ angela whipple not here to testify/ I can't cross examine

       John Claeys= - we can not tender. I thought we had agreed the document would be agreeable. Witness
       AUTODATE: 08/14/2019 03:09:27 PM
       s got the quite from maner here in augusta

       NATHAN HUFF= what someone else told him the mirrors would cost.

       John Claeys= = not count but the quotes someone got will

       JUDGE BARRETT= his whoel calculation seems under the lease

       John Claeys= they want 11000 for steam generators and 21-3000 for water fountain
       JUDGE BARRETT= maner quote- think witness can testify what he thinks those values are/ he can testify what he
       thinks its worth

       obj

       NATHAN HUFF= no

       JUDGE BARRETT= opinion on the value of the mirrors. could be as little as 250-350 per mirror retail



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 43 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:44 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                            08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:          ( N ) Debtor       ( N ) Spouse       ( N ) Trustee         ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT




       Exhibit D3 AND 4
       ----------------
       EVER SEEN THESE WATER FOUNTAINS? YES
       see before we vacated? no
       seen? last time at golds gym any water fountains missing when we vacated/ no
       AUTODATE: 08/14/2019 03:14:27 PM

       NATHAN HUFF and W4
       ---------------------

       back area is cinder block. no mirrors removed.
       why not? masking on back side doesn't adhere well to cinder block as to drywall.

       more difficult to remove off of cinder block? yes/ higher breakage



       John Claeys= - we would move that D2-D15 into evidence
       D1- obj to

       JUDGE BARRETT= D1- not moving- obj
       D5-

       John Claeys= D5, 6, 7- same criticism as D1

       D8, D11, D12, D12 A, D13, D14, D15

       JUDGE BARRETT= moving to enter D2-4
       D8-15 (including 12 and 12A)



     Chapter 13 Confirmations:                    ( ) Confirmed                       ( ) Continued
                                                          Page 44 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:45 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT



       NATHAN HUFF= as far as pics I can't recall foundation/ montarvo said they were accurate depictions

       JUDGE BARRETT= obj

       NATHAN HUFF= no

       JUDGE BARRETT= D1
       AUTODATE: 08/14/2019 03:20:50 PM

       NATHAN HUFF= had produced some from the trial in May

       JUDGE BARRETT= damages/ let you look at that
       reserve your argument on D1

       NATHAN HUFF= now that Montarvo has offered an opinion on damages, can I call Simeone to offer his opinion

       JUDGE BARRETT= had 2 people render opinion on value

       John Claeys= - I would suggest evidence is closed for additional testimony

       JUDGE BARRETT= why right on that

       NATHAN HUFF= counterclaim/ now they have put on evidence on the value of the mirrors

       JUDGE BARRETT= he's rebutting your case in chief on that

       John Claeys= - intending to do is, there was an offer made, since, he was indicating thast because those mirrors had
       been offered, my client didn't have the right to pick the revenue for the value




     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 45 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:46 of 56

                                         IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza        600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                       Augusta, GA 30901


APPEARANCES:            ( N ) Debtor       ( N ) Spouse      ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       JUDGE BARRETT=

       can mr someone only answer that question

       JUDGE BARRETT= can get around that/ get the value
       legal argument

       John Claeys= - if that is the extent...

       JUDGE BARRETT= still sworn

       proceed in rebutting

       NATHAN HUFF= and W1
       ----------------------
       believe the value of the 80 mirrors that are 60 by 100 inches and what based on?

       W1= 70 and 100 per mirror. based on mr hammonds testimony that he had just bought mirrors. he is not only a
       contractor but the principal in the
       AUTODATE: 08/14/2019 03:25:50 PM
       health club with mr smith.
       obtained a quote for 10000.
       can pick up 80 brand new mirrors

       John Claeys= aware that golfs gym has submitted invoices for mirrors that are not numerous as the 80 we are talking
       about nor are they in the same dimensions.
       23900 invoice

       W1- don't know/ waive any hearsay argument for a quote I got recently




     Chapter 13 Confirmations:                      ( ) Confirmed                    ( ) Continued
                                                           Page 46 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                   Page:47 of 56

                                        IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                   Case Number

     EVANS PLAZA PARTNERS, LLC,                                           Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:            ( N ) Debtor      ( N ) Spouse        ( N ) Trustee      ( N ) Attorney

                                                                              Judge: SDB            Clerk: JBAUKNIGHT

       John Claeys= = what we labeled D6
       w1- INSTALLED MIRRORS, Beveled strips for 19460
       doesn't say how many mirrors or at what cost

       22 sheets for -----

       John Claeys= = can buy 22 sheets of mirrors for 1900
       22 mirrors 1951.12
       to install 19460.
       cpost more to install than to buy them

       W1= invoiced April 17, 2017

       feb 2017- installing # mirrors
       19460.00

       my opinion is there are 80 mirrors/ 60 by 100
       maximum express entitled to
       80 mirrors could be purchased for 10000

       claeys= document submitted to
       AUTODATE: 08/14/2019 03:30:50 PM
       us/ sent this to me by your counsel and now you are saying you don't know what it is.

       W1= 2nd page- don't know the breakdown
       not seeking damages under the 2nd page
       it was submitted because everything was required to be submitted

       claeys- don't know where these numbers come from
       size of mirrors?



     Chapter 13 Confirmations:                     ( ) Confirmed                    ( ) Continued
                                                          Page 47 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:48 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse          ( N ) Trustee      ( N ) Attorney

                                                                                Judge: SDB            Clerk: JBAUKNIGHT



       W1= page 1 or 2

       John Claeys= - page 1/ size of those mirrors

       W1= 36 by 100
       I did not suggest that this was the value to be placed

       John Claeys= - offer to settle any other issues

       W1= settlement discussion and 2- mr huff's separate discussion on when to pick up mirrors

       claeys- no further questions

       JUDGE BARRETT= exhibits

       John Claeys= = D5, 6, 7 and moving in
       NATHAN HUFF= satisfactory

       JUDGE BARRETT= D1, 5, 6, 7 not admitted
       AUTODATE: 08/14/2019 03:35:50 PM

       MARK CLEARY= gave mr Hamilton an estimation of this document and asked him to verify his signature. can get
       mR Smith to authenticate their signature.
       fine

       MARK CLEARY= tell the court about conversation with Mr Hamilton under the rules of sequestration

       NATHAN HUFF= no obj




     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 48 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:49 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       JUDGE BARRETT= you wanted to get it in
       obj- wanted to check signature

       NATHAN HUFF= no obj




       AUTODATE: 08/14/2019 03:40:50 PM0
       0
       End: 08/14/2019 03:43:52 PM



       NATHAN HUFF= pointed out plaintiff's claim for damages under the lease agreement. how get to damages
       paragraph 20 of the lease (reading)
       obviously, that was not done after turned over on Oct 7, 2016
       the lease terminated at end of sept 2016.
       agreement . DEFENDANT. occupied through Oct 7, 2016

       Sept 2016 before this occurred- gym was up and running/ after Oct 7- not able to deliver due to defendant's actions.

       paragraph 20- tenant or anyone claiming under the tenant remains in possession after expiration, tenant in suffering.
       how we get to making claim against defendant. lease defines the tenant as transferees, successors....through the asset
       purchase agreement and my client, trustee...tenant fits into that definition.
       Order early 2019- defendant rec'd the benefit from the lease from certain removal of things, now seeks to disavalue/
       trial last year

       testimony about plaintiff- eventually leasing property 3 months later. delay...given the fact that the DEFENDANT.
       was still making claims to the property against assets still on property. One of the key things...lockers are property of
       the plaintiff, yet all the through the hearing in May 2018, DEFENDANT. was making claims against that
       property...prior hearing.



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 49 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:50 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                              Judge: SDB             Clerk: JBAUKNIGHT

       We are asking hold over rent damages for 3 months where the premises was undeliverable in 2016. lease 15000/
       taxes 3100/ paragraph 20b- tenant suffered hold over 37801 per month. what we are seeking as damages.
       having the defendant pay under the lease agreement.

       mirrors- the brief on damages by defendant requested pay 85 60 by 100 mirrors= 477.00 in mirrors/ mr montarvo
       testified he wasn't an expert.
       may 31, 2018 witness' testimony where he testified he had just purchased mirrors. 79.99 at 80 mirrors = 6399.20
       today the DEFENDANT. failed to carry burden of proof on whether they are entitled to 80 or 85 mirrors.
       Showing diagram...testimony 2018- Laggs remodeled and moved the locker rooms to another area on the premises.
       feb 2019 the landlord rec'd the right in the new mirrors/ plaintiff's 15- parties agree there were 93 mirrors on the
       premises at the time after your honor's Oct 2016 order. on the wall 39 mirrors. today's testimony, most of the on the
       walls mirrors.
       41 mirrors to this exhibit signed by all the parties.
       submit to the court, given the testimony, a simple calculation could be 70 times 41= roughly $3000.
       Further, testimony, May 2018 regarding the mirrors, Montalvo testified and agreed that the mirrors on the wall were
       12 years old. only testimony for today was for new mirrors. May 2018- Hammond testified paid 70 for same
       mirrors we are here for.
       ask for judg in favor of the plaintiff for the rent and your discretion as to the mirrors. don't think DEFENDANT.
       carried burden



       John Claeys= been a long, long journey. hope we haven't done the court too bad. some importance to my client.
       overall scheme of things, lockers in the first hearing that came back. we were not the ones w
       ho put the lockers in. You found we were not entitled to the lockers. May 2018. you ruled from the bench at the end
       of that hearing as to the lockers. Lockers that had been partially disassembled.
       TRO hearing where agreement made to store items in the gym in the men's locker room. no lockers removed from
       the women's locker room.
       the lockers in the mens room were there. we had started disassembling them because we thought we were entitled to
       them. That didn't make any difference to the plaintiff. testimony that the gym was open and running in 2017 (early
       part). two years before the court ruled. they assembled those lockers and had them in use on the day they opened.


     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 50 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:51 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       They could have assembled those lockers in a matter of hours, not days, if they were going to use the lockers without
       court permission. Lockers cannot be a reason they could not open. no ruling for 2 years.
       other grounds for not being able to deliver possession because of the condition the gym was left in, steam generators.
       argue about whether running or not. Hogue testified that the mens steam generator was not running at all but the
       women would run but not reliable.
       generator could have been solved if that was the reason.
       There is no lease agreement between the plaintiff and defendant.
       He is not entitled to those rights (holding over or has damaged property).
       If the steam generators were the impediment that could have been cleared sooner that 6 months after the sale took
       place and my client had vacated the premises.

       Water fountains could not be an impediment. He's got the duty to litigate the damages to make his 17-20000 tax
       claim/ he has a duty to put in the steam generators, water fountains, redo the lockers.
       Thing that strikes me is that he could not deliver a gym to golds. he wasn't entitled to a gym (fully functional. We had
       bought the assets, the weights, everything.
       there's nothing that shows we tore up those steam generators, took water fountains. MARK CLEARY= they were
       there the night we left. taken with mr smith, montarvo, trustee's rep. , mr someone. no indication of water fountains
       being taken off walls, generators not working. they looked at them.
       They were not taken out and brought back.

       They don't have a lease here even though they are asking for certain rights under this and that lease.
       lease traveling under to construct damages: tenant responsible for taxes. rejected on Sept 30
       new lease - pay pro rata- lease never assigned or assumed.

       They allowed a tenant to go into the building to remodel the building. the commencement date of lease is Oct 1, 2017
       or such later date landlord is to submit possession.
       I sign a lease and you tell me that my employees and construction people can make modifications and refurbish, you
       have delivered that property to that tenant.

       this lease could have been a lease that required a tenant to pay full, partial amount towards the premises. fact he



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 51 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:52 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       didn't pay any rent. negotiated agreement between landlord and tenant. a 90 day abatement period form the time
       possession was delivered to the tenant. it was an additional 2-3 months. Rent deferment. divide up into 24 payments
       and add to monthly payment. they didn't start paying for 6 months.
       back that up, back up 90 days from abatement...ajune, may, april march...
       they claim they took possession in April (30 days after rent abatement).
       It is a convoluted lease to say the least.
       the 1 document that could clear all this up is a document called "tenant delivery letter (exhibit g to the lease) blank and
       unsigned
       submit to you that date occurred , they took the permit out on nov 17 to do renovations

       Def Exh 10- reports, inspection field sheets
       first permit Nov 17, second permit started Dec 12
       they were there beginning latter part of Oct

       the notes from the field inspectors are enlightening. from Nov 2016-april 2017 there are lsit of inspections where they
       failed and areas where they passed.
       had to have electrical wiring redone.
       different things they had to inspect.
       this building had many more problems that prohibited them from opening the gym other than steam motors and water
       fountains.
       we bought the assets of the gym and they knew that. they knew we did n't intend to maintain a gym there. we were
       the successful bidder. We maximized the benefit. we asked, when instructed to, to cease disassembling and taking
       mirrors out. we ceased all of removal. we only asked that the sept closing we be allowed 10 days to remove the
       remaining assets, not the disputed assets.
       The pro rated rent, the tender of the money was made, check cashed. We were out on Oct 7. we did not damage
       property we are accused of damaging. none have been shown to us. Don't know where that came from today.

       The argument made earlier is all couched in landlord tenant law. transferee/ there is no hold over problem here. we
       were out when we were suppose to be out. no default on any terms of the lease. the law, will be glad to submit brief,
       landlord tenant environment.



     Chapter 13 Confirmations:                      ( ) Confirmed                     ( ) Continued
                                                            Page 52 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:53 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse        ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       damage to the premises. got to prove we damaged the premises. he has not carried his burden. he is not entitled to
       the lease payment. there is no lease.

       as far as the mirrors are concerned. they were all over. buy per sheet, buy in bulk with a contractor's license.
       40,600.00
       the invoices for mirrors provided us was about 23000. they were not specific and not based on the same size of the
       mirrors. There was testimony about the 80 mirrors offered by the plaintiff. my client didn't know how to do that. We
       did not accept that.

       We are here to say we are entitle to mirrors in the new areas.
       Mr Montarvo testified he was filming the removal;

       whatever at the court's discretion, the range you wish to consider, from 100-250 per sheet
       in conclusion, we ask that the plaintiff claim due to rent he lost because we damaged the premises, he didn't carry the
       burden. Waited until March the following year. don't think he had carried his burden,. entitled to 80 mirrors. glad to
       brief on GA law and what constitute possession. physically giving them possession

       NATHAN HUFF= no further comments

       JUDGE BARRETT= will ask you to brief me on this
       exp[lain to me how you end up under the lease. through an assignee or transferee.

       holdover provision of the lease (reading)
       how do you get into the holdover provision. may have damages, but how holdover

       NATHAN HUFF= = lease terminated on Oct 30. failure to tender property in accordance with the paragraph above
       the hold over. leaving property in same condition as in the beginning of the lease

       JUDGE BARRETT= surrender of possession is the same as....surrender in broom clean condition....wear and tear




     Chapter 13 Confirmations:                     ( ) Confirmed                      ( ) Continued
                                                            Page 53 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                    Page:54 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                    Case Number

     EVANS PLAZA PARTNERS, LLC,                                            Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                          08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor       ( N ) Spouse       ( N ) Trustee        ( N ) Attorney

                                                                               Judge: SDB            Clerk: JBAUKNIGHT

       NATHAN HUFF= yes

       JUDGE BARRETT= tenant shall not remove any .....

       NATHAN HUFF= as the premise stood when lease was entered into

       JUDGE BARRETT= alright
       both agree, got burden of proof on perspective damages?
       NATHAN HUFF= yes

       John Claeys= - address hold over

       JUDGE BARRETT= can address/ will ask you both to brief

       claeys- that holdover agreement is agreement between landlord and tenant(science fitness)
       didn't transfer anything
       JUDGE BARRETT= transferee or assignee or some kind of language
       brief
       1st issue is lease
       2. hold over
       3. distinction between possession and delivery/ lamdlord has the ability to collect those damages

       Mr John Claeys= confused--80 mirrors drop down to this exhibit minus what is on the wall

       claeys= 80 mirrors not included in the new addition on the back wall.

       after we removed all mirrors, there were additional mirrors still up and on the wall

       JUDGE BARRETT= mirrors in the hall, off the wall- testimony from all parties on there.




     Chapter 13 Confirmations:                     ( ) Confirmed                     ( ) Continued
                                                           Page 54 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                     Page:55 of 56

                                       IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                     Case Number

     EVANS PLAZA PARTNERS, LLC,                                             Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza       600 James Brown Blvd                           08/14/2019 at       10:00 am
        Bldg.                      Augusta, GA 30901


APPEARANCES:           ( N ) Debtor      ( N ) Spouse         ( N ) Trustee       ( N ) Attorney

                                                                               Judge: SDB             Clerk: JBAUKNIGHT

       pictures show

       claeys= main part of the gym.,
       mirrors not in the new section that were left up there when we got the order to stop

       there is not a number associated with that and not reflected on that piece of paper signed.

       JUDGE BARRETT= these pics are taken the day you vacated. there are no mirrors on these walls

       claeys- Exhibit D8- diagram/ front of diagram, sauna room. that was a spin room. there were mirrors in there. cardio
       room and spin room next to that. mirrors in there not removed.

       JUDGE BARRETT= new footprint does not run along that back line
       claeys- no
       the new area in the black walls around that area. use to be old locker room and children's play area

       JUDGE BARRETT= cardio room in new area
       claeys= in the original
       JUDGE BARRETT= agree

       claeys= testified by mr hammonds

       JUDGE BARRETT= I will go back and look at that

       yaLL TO brief me on those issues. need?

       NATHAN HUFF= end of august

       JUDGE BARRETT= Aug 30 or Sept 6




     Chapter 13 Confirmations:                     ( ) Confirmed                      ( ) Continued
                                                            Page 55 of 56
         Case:16-01035-SDB Doc#:161 Filed:08/14/19 Entered:08/15/19 11:44:08                                  Page:56 of 56

                                      IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE SOUTHERN DISTRICT OF GEORGIA


In The Matter Of:                                                                                  Case Number

     EVANS PLAZA PARTNERS, LLC,                                          Chapter       AP            16-01035-SDB
       vs
     JOY WEBSTER, CHAPTER 7 TRUSTEE,

At      AUG Hearings - Plaza      600 James Brown Blvd                         08/14/2019 at       10:00 am
        Bldg.                     Augusta, GA 30901


APPEARANCES:           ( N ) Debtor     ( N ) Spouse       ( N ) Trustee       ( N ) Attorney

                                                                            Judge: SDB             Clerk: JBAUKNIGHT

       NATHAN HUFF= Sept 6th

       JUDGE BARRETT= John Claeys= Sept 27 or Sept 30
       claeys- mon Sept 30

       JUDGE BARRETT= John Claeys= Sept 30

       NATHAN HUFF= how we get under lease transferee
       holdover portion
       portion re: delivery

       JUDGE BARRETT= simeone- 3 months didn't start when he gave/ just because golds had possession. difference
       between possession and delivery. get that against defendant

       NATHAN HUFF= understand

       JUDGE BARRETT= don't stipulate on the actual foot print on exhibit D8- I will listen

       anything else

       John Claeys= no

       JUDGE BARRETT= appreciate everybody's time
       will try and issue an order




     Chapter 13 Confirmations:                   ( ) Confirmed                     ( ) Continued
                                                         Page 56 of 56
